Citation Nr: 9926825	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of service connection for a lung 
condition, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

In March 1990, the RO denied the veteran's claim for service 
connection for a lung condition.  The veteran was notified 
but did not appeal.  In March 1994, the RO denied the 
veteran's claim for service connection for a lung condition 
as a result of herbicide exposure.  Again, the veteran was 
notified but did not appeal. 

This appeal now arises from an August 1997 RO rating action 
which, in pertinent part, found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a lung condition.  

During his May 1998 videoconference hearing (a transcript of 
which is on file), the veteran again raised the issue of new 
and material evidence to reopen his previously denied claim 
for service connection for a lung condition as a result of 
herbicide exposure.  In August 1998, the Board remanded the 
veteran's case, finding that the claim raised during the 
videoconference was inextricably intertwined with the claim 
developed for appeal.  Both issues were addressed together by 
the RO and were returned to the Board for appellate review in 
the form of the single issue framed above.


FINDINGS OF FACT

1.  By a rating action of May 1990, the RO denied the 
veteran's claim for service connection for a lung condition; 
the veteran was notified thereof and he did not file an 
appeal.  

2.  By a rating action of March 1994, the RO denied the 
veteran's claim for service connection for a lung condition 
as a result of exposure to herbicides; the veteran was 
notified thereof and he did not file an appeal.

3.  Since the last final denial of the claim for service 
connection for a lung condition in May 1990, and the last 
final denial of the claim for service connection for a lung 
condition as a result of exposure to herbicides in March 
1994, the additional evidence that has been submitted is 
either duplicative of the evidence that previously of record 
or is merely cumulative.  


CONCLUSION OF LAW

The evidence submitted since the 1990 and 1994 RO denials of 
service connection for a lung condition is not new and 
material; thus, the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence which was of record at the time of the 1990 
denial of the veteran's claim for service connection for a 
lung condition and the 1994 denial of the veteran's claim for 
service connection for a lung condition as secondary to 
exposure to herbicides, may be summarized briefly.  

Records from the veteran's period of service indicate that he 
was hospitalized in May and June 1968 for illnesses including 
hepatitis, syphilis, and pharyngitis.  During this time, the 
veteran reported dry coughs.  The discharge summary noted 
that the veteran's lungs were clear to auscultation and 
percussion.  A chest X-ray showed a questionable perihilar 
infiltrate.  On repeat chest X-ray, the lung fields were 
reportedly clear.  The veteran's service records also 
indicate that the veteran was diagnosed with an upper 
respiratory infection in September 1968.  He was confined to 
his quarters for 24 hours and Dimetapp was prescribed.  A 
routine chest X-ray dated April 1969 was reportedly negative.  
The file contains no record of an examination prior to 
separation from service in September 1969.  

Post-service VA records show that the veteran was admitted 
from January to March 1971 with complaints including a 
productive cough and high fever.  The diagnosis was pneumonia 
with fibrosis and small atelectasis on the left lung.  A 
history of prior upper respiratory infections was noted.  On 
examination of the lungs, the physician noted moist crepitant 
rales in the right lung anteriorly and posteriorly, scattered 
all over, with dry wheezing respiration and decreased sounds 
in the right side of the lung.  A surgical consultation was 
obtained for bronchoscopy and bronchial washings revealed 
Class I, no atypical cells seen.  Chest X-rays revealed an 
area of patchy infiltration seen in the left upper lobe due 
to an acute inflammatory process.  On follow-up, considerable 
clearing of the upper lobe was noted.  The examiner reported 
that the possibility of a tumor mass in the left hilum could 
not be entirely ruled out.  Further examination revealed some 
deformity in the left hilum with fibrotic changes extending 
from the hilar area toward the periphery of the anterior 
upper lung.  The acute infiltrate was treated and it was 
noted that the veteran reportedly felt good and was 
discharged in March 1971.      

In an April 1971 statement, the veteran's father indicated 
that the veteran's physical condition had deteriorated since 
discharge from service.  He reported that the veteran had 
shortness of breath and a pulmonary condition due to service.

In July 1971, the RO denied the veteran's claim for service 
connection for a pulmonary condition finding that there was 
no basis for relating the veteran's present condition to 
service.

Private records from the St. Francis Hospital reveal that the 
veteran was admitted in January 1977 with a possible tumor 
mass in the right lung.  A chest X-ray revealed bilateral 
cervical ribs and linear density in the left lung that 
appeared to represent atelectasis.  No definite hilar 
enlargement was noted at that time.  On examination, wheezes 
were noted in the left middle lung.  The clinical impression 
was rule out possible tumor mass of the right lung field.

Private records from James H. Walker, M.D., dated from 
September 1976 to August 1989 show that the veteran had 
regular ongoing treatment for problems regarding his lungs.  
A September 1976 record indicates that a 1970 chest X-ray 
from the VA hospital in Clarksburg reportedly revealed an 
abnormal shadow.  Dr. Walker noted that on examination, there 
was minimal wheezing at the right posterior lung base that 
cleared on deep breathing and coughing.  X-rays dated from 
July and August 1976 reportedly revealed a fusiform density 
in the right suprahilar area along the mediastinal border and 
enlarged lymph nodes at the left hilum.  The impression was 
possible sarcoid.  Records of subsequent visits to the chest 
clinic revealed: minimal enlargement of the hilar areas with 
no evidence of an active pulmonary infection (February 1977); 
X-rays within normal limits and no rales or wheezing (June 
1977); some wheezing (September 1977); minimal enlargement of 
the hilar areas with no evidence of an active pulmonary 
infection (August 1978); decrease in size of hilar shadows 
(February 1979); continued colds during the winter with 
shortness of breath with wheezing (February 1980); linear 
fibrosis extending out of the left hilum (June 1982); 
wheezing throughout the left lung field (August 1982); free 
of pulmonary infections with no rales or wheezing (February 
1984); chest X-ray showing heart and lungs within normal 
limits (December 1985); some occasional wheezing (February 
1986);  doing well with no rales or wheezing (February 1987); 
questionable nodular density at the left cardiophrenic angle 
(February 1988); X-rays showing enlargement of the left hilum 
with linear fibrosis extending out of the left hilum and 
previously described lesion in the left cardiophrenic angle 
almost resolved; and no change in chest X-rays, no rales or 
wheezing (August 1989).

In March 1990, the veteran submitted his claim for service 
connection for disorders including a lung condition.  In an 
associated statement, then veteran indicated that he had 
problems due to exposure to Agent Orange. 

With this information on file, the RO, in May 1990, denied 
the veteran's claim for service connection for a lung 
condition, finding that additional evidence did not warrant a 
change in the prior determination.  

VA records dated from 1990 through 1993 show that X-rays of 
the veteran's lungs revealed a prominence of the left hilum 
with a linear density transversing the left mid lung field.  
It was noted that this had not significantly changed since 
1986, and that it may represent scarring.  The lungs were 
otherwise noted to be clear, except for calcified granulomata 
(October 1990 X-ray report).  No pleural effusion was noted.  
The impressions included prominence in the left hilum and 
linear density in the left mid-lung field.  On examination in 
January 1993, the veteran reported recurrent symptoms 
including cough with yellow sputum.  X-rays from January 1993 
showed a linear density across the left mid lung field and 
possible slight fibrosis in the left lower lung field.  The 
assessment on pulmonary consultation in March 1993 included 
no significant disease present, no change in X-ray findings, 
and no need for pulmonary clinic to follow-up at this point.      

In March 1994, the RO denied the veteran's claim for service 
connection for a lung condition as a result of exposure to 
herbicides.  The veteran was notified of the determination 
but did not appeal.  Subsequently, the evidence listed below 
has been added to the claims file.

A June 1997 hospital discharge summary shows that the veteran 
was admitted for treatment of atrial fibrillation.  On 
physical examination it was noted that the veteran's 
respiratory system was clear to auscultation bilaterally.  A 
June 1997 chest X-ray revealed a linear density seen across 
the left upper lung field that could represent scarring.  X-
rays performed in July 1997 revealed no evidence of active 
disease in the lungs.  An area of scarring was noted in the 
left mid lung field.  VA outpatient record note treatment for 
probable viral bronchitis in July 1997 and acute bronchitis 
again in January 1998.  

In September 1997, duplicate copies of medical records 
already on file were submitted.

A January 1998 discharge summary indicated that the veteran 
was admitted to the VA Medical Center (VAMC) in Clarksburg 
for atrial fibrillation with rapid ventricular response.  On 
physical examination, it was noted that the veteran's chest 
exhibited symmetrical expansion and that the veteran's 
respiratory system was clear.  Associated clinical records 
revealed no other evidence regarding the veteran's pulmonary 
system.

During a May 1998 videoconference hearing before the Board, 
it was noted that the veteran had treatment for respiratory 
problems during service.  The veteran stated that these 
problems included a spot noted on his lung.  He testified 
that during service he was exposed to Agent Orange since he 
was in the area where it was sprayed.  He stated that shortly 
after separation from service he had respiratory problems, 
frequent annual colds, and a spot on the lung.  The veteran 
noted that he had numerous chest X-rays since service which 
had shown the spot on his lung.  He noted that treatment 
included antibiotics.  The veteran stated that he did not 
have any recent treatment for his lung problems.  He stated 
that Dr. Walker informed him that he had a sarcoid a number 
of years ago and that he had not had a recent diagnosis. 

A VA hospital discharge summary indicated that the was 
hospitalized in May and June 1998 for treatment of several 
problems including chronic obstructive pulmonary disease.  
Clinical records of treatment show that the veteran presented 
with complaints of shortness of breath and wheezing.  
Physical examination of the lungs revealed bilateral mild  
rales and wheezing was noted.  Nursing notes from the days 
following admission indicate that the veteran's breath sounds 
were heard bilaterally and that the lungs sounded fairly 
clear on the right with course rhonchi on the left and a 
nonproductive cough.  Shortness of breath was denied.  Over 
the course of his treatment, nursing notes showed that the 
veteran was in no respiratory distress with clear chest 
sounds.  At discharge the veteran had no complaints of 
shortness of breath and his respiratory system was reported 
to be within normal limits.    

Private records show that the veteran was admitted to the 
United Hospital Center in July 1998 for treatment of 
congestive heart failure.  Complaints on admission included 
dyspnea on exertion and a dry cough.  Chest X-rays revealed 
cardiomegaly, chronic prominent scarring on the lungs, and 
bilateral pleural effusions.  Physical examination of the 
lungs on admission disclosed rhonchi in the upper and lower 
lung fields.  On discharge, the veteran's lungs were clear to 
auscultation.  

In statements dated in September 1998, the veteran reported 
that he received medical attention in the United Hospital 
Center Emergency Room in July 1998 for problems including 
extreme shortness of breath and breathing difficulty. 

The report of a February 1999 VA CT of the lungs indicated 
that there were some prominent interstitial markings 
extending superiorly to the anterior segment of the left 
upper lobe.  The PA view showed the presence of a linear 
density extending laterally from the hilum and a suggestion 
of prominence of the left hilum.  On a June 1999 CT report 
following intravenous contrast injection, it was noted that 
the veteran had localized fibrosis or adhesions versus a 
small subsegmental atelectasis in the left mid lung field 
antero-medially.  It was also reported that there may be 
slight emphysematous changes in the left upper lung field.  
The hilar structures reportedly appeared unremarkable.   

In a June 1999 statement with waiver, the veteran indicated 
that he had an appointment with a pulmonary physician on June 
23, 1999.   

II. Analysis

Initially, the Board notes that the appellant has argued that 
service connection should be granted for a lung condition.  
However, as already noted, this is not the first time that 
such a claim has been made.  A claim of entitlement to 
service connection for a lung condition was considered and 
denied by the RO in May 1990 and the claim for service 
connection for a lung condition due to exposure to Agent 
Orange was considered and denied in March 1994.  The 
unappealed decisions of the RO are final and the claim for 
service connection for a lung condition, to include as 
secondary to inservice exposure to Agent Orange, may not be 
considered on the same factual basis.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  In other words, provisions of 
governing statutes and regulations preclude a full review of 
the veteran's claim on the merits until after analyzing the 
question of whether it ought to be reopened.

The United States Court of Appeals for Veterans Claims 
(Court) (known as the Court of Veterans Appeals prior to 
March 1, 1999) has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 
1 Vet. App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999), interpreting and applying a decision 
of the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure which we must now follow is - first, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West,  12 Vet. 
App. 203 (1999).  In addition, Hodge overruled Colvin and its 
progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 11, 20-21 (1998).  In determining whether newly 
submitted evidence is material under the caselaw discussed 
above, we are further guided by the Federal Circuit Court's 
discussion of the "uniquely pro-claimant" quality of the 
veterans' benefits system such that, although "not every 
piece of new evidence is 'material' . . . we are concerned . 
. . that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's attempt to reopen his claim, 
is that which has been submitted since the RO's 1990 and 1994 
decisions.

The evidence associated with the claims file since the 
decisions of the RO in 1990 and 1994, includes statements in 
the appellant's 1997 NOD and VA Form 9, a transcript of the 
veteran's May 1998 videoconference, and medical records of 
treatment for lung problems through 1999.  On review of the 
record, the Board finds that the additional evidence added to 
the record is either duplicative of the evidence that was 
previously of record or is cumulative of that evidence.  It 
shows nothing more than ongoing treatment for respiratory 
problems that were previously known to exist.  There is no 
medical evidence in those records that indicates that any of 
the veteran's lung problems began in service or during any 
applicable presumptive period or that they are due to his 
exposure to herbicides during service.  Further, he is not 
shown to have any of the diseases listed at 38 C.F.R. 
§ 3.309(e) to permit the presumption that he was exposed to 
herbicides during his service in Vietnam.  The additional 
evidence is not so significant that it must be considered in 
order to fairly adjudicate the merits of the veteran's claim 
for service connection.  

Therefore, the Board concludes that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a lung condition, to include as due to 
exposure to herbicides.


ORDER

New and material evidence has not been submitted to reopen 
the appellant's claim.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals







